Citation Nr: 0601704	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  02-05 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for status post fusion 
of the tarsal bone, with hallux valgus and pes planus, right 
foot, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for hallux valgus and 
pes planus of the left foot, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active duty from June 1974 to February 1996.

In August 2005, the Board of Veterans' Appeals (Board) denied 
entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a left knee injury, granted a 
separate 10 percent evaluation for arthritis of the left 
knee, and remanded the issues noted on the title page to the 
Department of Veterans' Affairs (VA), Regional Office (RO) 
located in Atlanta, Georgia for additional development.  

According to the evidence on file, a Motion To Advance On The 
Docket (AOD) was granted by the Board, due to financial 
hardship, in accordance with the provisions of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).

The issues of entitlement to evaluations in excess of 10 
percent for status post fusion of the tarsal bone, with 
hallux valgus and pes planus of the right foot, and for 
hallux valgus and pes planus of the left foot, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


REMAND

A review of the claims files reveals, as noted above, that 
this case was remanded by the Board to the AMC for additional 
development in August 2005.  The AMC was notified by the 
Board in November 2005 that the case was to be annotated as 
an AOD case and was to be forwarded back to the Board after 
all actions required by the Board's remand had been 
completed.  Unfortunately, the case was sent to the Board 
prior to the actions noted in the remand.
The United States Court of Appeals for Veterans Claims (CAVC) 
has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Consequently, the Board finds that the RO did not adequately 
comply with the terms of the Board's August 2005 remand.  Id. 

The veteran is service connected for several disorders of the 
right and left feet, namely, status post fusion of the tarsal 
bone of the right foot, with hallux valgus and pes planus of 
the right foot, currently rated as 10 percent disabling, and 
hallux valgus and pes planus of the left foot. He is also, 
historically, service connected for a bunion disorder of the 
right foot.  See RO rating decisions dated in July 1996 and 
RO rating decision of September 2000.

The veteran asserts that the above service-connected right 
and left feet disorders are so painful and include so much 
swelling and functional impairment, that he is unable to 
walk, wear shoes, or drive a car for extended periods of 
time.  He also asserts, in the alternative, that the above 
disorders of his feet are so severe and create such an 
exceptional or unusual disability picture as to markedly 
interference with his employment, rendering impractical the 
application of the regular schedular standards under 38 
C.F.R. § 3.321 (2005).

The evidence of record shows that the veteran is diagnosed 
with many disorders of the feet, some of which are service- 
connected and others of which are not, the symptoms of which 
may or may not be distinguishable from symptoms of service- 
connected disability.  These additional diagnoses include 
heel spurs, osteoarthritis degenerative arthritis and gouty 
arthritis.  The February 2004 VA examination report is 
insufficient in that it does not provide the necessary 
clinical information so as to allow an equitable evaluation 
of the feet claims within the criteria set forth under 
Diagnostic Codes 5276-5280, as well as Diagnostic Code 5284.

The CAVC has held that contemporaneous VA medical 
examinations must be provided in order to fulfill the duty to 
assist where either the veteran claims an increase in 
symptomatology of service-connected disability since the time 
of the last examination, or the available evidence is too old 
to adequately evaluate the current state of the condition.  
See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Given 
the above, a more comprehensive VA orthopedic examination is 
warranted.

The Board notes that if an examiner is not able to 
distinguish the symptoms/degree of impairment due to service- 
connected right and left feet disorders from other non- 
service-connected disorders of the feet, the VA examiner, as 
well as the RO on further adjudication, must consider the 
decision of Mittleider v. West, 11 Vet. App. 181 (1998) (when 
service-connected and non-service-connected disability cannot 
be distinguished, the reasonable doubt doctrine dictates that 
all symptoms be attributed to the service-connected 
disability).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is again remanded to the Veterans 
Benefits Administration (VBA) AMC for further action as 
follows:

1.  The VBA AMC should appropriately 
contact the veteran and request that he 
submit a clear and organized list of the 
names, addresses, and approximate dates 
of treatment of all VA and/or non-VA 
(private) care providers who have 
treated him for any symptomatology 
involving the feet since early 2004.  
Appropriate steps should be taken to 
procure and associate with the file any 
records indicated.

2.  Regardless of the veteran's 
response, the VBA AMC should obtain all 
outstanding VA treatment reports.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C. § 
5103A(b)(2)).

4.  Following the above, the VBA AMC 
should arrange for a VA examination of 
the veteran's feet by an appropriate 
specialist, including on a fee basis if 
necessary, for the purpose of 
ascertaining the current nature and 
extent of all foot pathology.  To the 
extent that symptoms of service-
connected disability may be 
distinguished from symptoms of non-
service-connected disability, this 
should be so indicated.

The examiner is also asked to 
specifically include clinical 
information fully responsive to the 
criteria listed at Diagnostic Codes 
5276-5280, as well as a statement 
whether it is at least as likely as not 
that the symptoms of the veteran's 
service-connected right or left foot 
disorders result in disability which is 
more closely approximated to moderate, 
moderately severe, or severe foot 
injury(ies), under Diagnostic Code 5284.

The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted, to 
include X-ray studies of both the right 
and left foot.

The examiner is requested to provide a 
complete and detailed rationale for each 
opinion rendered-with reference to the 
documented clinical history.

5.  Thereafter, the VBA AMC should 
review the claims file to ensure that 
all of the foregoing requested 
development has been completed.  In 
particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when 
it fails to ensure compliance, and 
further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement 
to an increased rating for status post 
fusion of the tarsal bone, with hallux 
valgus and pes planus, right foot, 
currently evaluated as 10 percent 
disabling, and entitlement to an 
increased rating for hallux valgus and 
pes planus of the left foot, currently 
evaluated as 10 percent disabling.

If either of the benefits requested on appeal is not granted 
to the veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim and may result in a 
denial.  38 C.F.R. § 3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THIS CASE HAS BEEN ADVANCED ON 
THE DOCKET.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes); see M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to CAVC.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

 
 
 
 


